Citation Nr: 0942327	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-29 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1972, with subsequent service in the U.S. Army Reserve.

The Veteran's claim of entitlement to service connection for 
PTSD was previously denied, most recently, in an August 2002 
rating decision.  Although notified of the denial, the 
Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO in St. 
Petersburg, Florida found that service connection for PTSD 
remained denied because the evidence submitted was not new 
and material.  In February 2005, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) 
(reflecting a reopening of the claim, but denial of the claim 
on the merits) was issued in August 2005, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in September 2005.

During the course of the appeal, the Veteran's claims file 
was transferred to the RO in Buffalo, New York; hence, that 
RO now has jurisdiction over the appeal.

In December 2007, the Board reopened the claim for service 
connection for PTSD, and remanded the claim for service 
connection to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.  After 
completing the requested development, the RO denied the claim 
for service connection for PTSD (as reflected in an August 
2009 supplemental SOC (SSOC)), and returned this matter to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, there are no service records or other 
credible evidence that corroborates the occurrence of any 
alleged in-service stressor(s); and the Veteran has not 
provided sufficient information for VA to attempt to 
independently corroborate any such stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in February 2008 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the February 2008 letter, and opportunity 
for the Veteran to respond, the August 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records and records pertaining to a 
disability determination from the Social Security 
Administration (SSA).  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The record does not reflect that further RO action 
on the claim on appeal, prior to appellate consideration, is 
warranted. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II. Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Veteran has been diagnosed with PTSD as reflected, for 
example, in an April 2006 VA treatment note.  That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994). 

Records of VA treatment from March 1998 to August 2005 
include a June 1998 treatment note reflecting that the 
Veteran spent 11 months in Vietnam as a military policeman.  
He reported numerous stressful instances, some of them life- 
threatening, including being ambushed while acting as a 
convoy escort 3 or 4 times, and an incident in downtown 
Saigon with a shoeshine box being booby trapped and killing a 
soldier and others nearby. 

A November 2001 discharge summary from the Batavia VA Medical 
Center (VAMC) PTSD Track II residential program reflects the 
Veteran's reported stressors of seeing a sergeant kill an old 
man at close range for sport, being splattered with body 
parts when a bomb exploded in town, and lifting wounded and 
dead off of helicopters.  During treatment in February 2002 
at the Vet Center, the Veteran described his Vietnam 
experiences, including seeing firefights, which were 
sometimes near and sometimes not, and seeing several 
ammunition dumps being blown up.  While he reported that the 
stockade itself was not a target, there were always 
firefights and ambushes around the perimeter, with sappers, 
rockets, and bombs.

In a February 2005 stressor statement, the Veteran reported 
that, during their "free time," he and two other service 
members of the 284th Military Police (MP) Company helped 
unload the wounded from helicopters to the triage unit at the 
landing pad of the 24th Medivac Hospital in Long Binh, 
Vietnam, in March and April 1971. 

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was a military policeman and that he received 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal with device.  None of 
these medals reflects that the Veteran engaged in combat with 
the enemy, and there is otherwise no objective evidence in 
this regard.  As to this Veteran, evidence denoting 
participation in combat includes award of decorations such as 
the Purple Heart Medal, and decorations such as the Bronze 
Star Medal that have been awarded with a Combat "V" device.  
While the Veteran was awarded the Vietnam Service Medal, this 
did not include a Combat "V" device denoting participation 
in combat.

There also is other objective indication that the Veteran saw 
any combat during service, to include evidence of an in-
service wound.  

As objective evidence does not establish that the Veteran 
engaged in actual "combat with the enemy, VA s unable to 
accept the occurrence of any claimed stressor(s) relating to 
participation in and exposure to combat on the basis of the 
Veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor(s). 

The Veteran's alleged stressors-to include seeing a booby 
trapped shoeshine box explode in downtown Saigon and seeing a 
sergeant shoot an old man,-are general in description and 
involve events that would not be contained in a unit history 
or operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen, 10 Vet. 
App. at 134 ("Anecdotal incidents, although they may be true, 
are not researchable.  In order to be researched, incidents 
must be reported and documented.").  Similarly, the Veteran's 
reports of witnessing death are also anecdotal.  General 
experiences associated with service such as handling human 
remains are not capable of independent verification.  Hence, 
RO action to independently verify these claimed in-service 
stressors is not warranted. 

While the Veteran has also alleged some stressors that may 
independently verifiable, to include instances in which his 
convoy and a stockade came under attack, he has not provided 
sufficient information to warrant research efforts.  
Pertinent to potentially verifiable in-stressors the Board 
notes that, 38 C.F.R. § 3.159(c)(2)(i) provides, "In the case 
of records requested to corroborate a claimed stressful event 
in service, the claimant must provide information sufficient 
for the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."

In this claim, the AMC did not attempt to independently 
verify the occurrence of his claimed stressors with the U.S. 
Army and Joint Services Records Research Center (JSRRC) or 
other entity, and, on the facts of this case, the Board finds 
that it was not required to do so.  In a March 1994 treatment 
note, the Veteran reported that one time when he was on a 
convoy escort and was ambushed.  However, the Veteran did not 
state when or where the attacks occurred.  For treatment in 
February 2002 at the Vet Center, the Veteran reported seeing 
firefights, seeing several ammunition dumps being blown up 
and that there were constant ambushes around the base 
perimeter, with sappers, rockets, and bombs.  However, the 
Veteran again did not state when or where the attacks 
occurred.  Additionally, the Veteran did not provide any 
information as to his battalion, regiment, brigade, or 
division.  Considering the pertinent evidence of record in 
light of governing legal authority, the Board finds that the 
RO correctly concluded that this information was 
insufficiently specific to warrant a request for verification 
of the Veteran's potentially verifiable in-service stressors 
of coming under attack.  

The Board also notes that the Veteran has not offered any 
evidence, other than his own unsupported assertions, that 
verifies the occurrence of any claimed in-service stressor.   
Hence, no RO action to attempt to independently verify the 
occurrence of alleged in-service stressor, through contact 
with JRSSC or other appropriate sources are warranted 

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  
Accordingly, while the Veteran has been diagnosed with PTSD 
by VA practitioners, such diagnosis is based on an account of 
an unverified stressors reported by the Veteran.  See Moreau, 
9 Vet. App. at 396 (credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence).  

As there is no credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied. 

____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


